DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 11/17/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 20190081113).
Consider claim 1, Park discloses a method for synthesizing ultra-high resolution computer generated holograms based on mesh that synthesizes holograms for a 3D (three-dimensional) model in a mesh-based ultra-high resolution computer generated hologram synthesis apparatus, the method comprising:
propagating a plurality of 3D meshes constituting the 3D model to a hologram plane (the processor 130 controls the triangle mesh-based hologram generation process as a kind of central processing unit) [see page 16 of the provided translation;
dividing an entire angular spectrum area corresponding to a set maximum diffraction angle into a plurality of partial angular spectral areas (the angular interval of the plane carriers in the lateral direction is set to be higher than a predetermined threshold) [see page 16 of the provided translation];
sequentially calculating and accumulating angular spectrums of the plurality of 3D meshes for each of the plurality of partial angular spectrum areas (via the apparatus for generating a triangular mesh-based computer-generated hologram) [see page 16 of the provided translation]; and 
generating holograms for the 3D model from the angular spectrums accumulated for each of the plurality of partial angular spectrum areas (hologram generating program is executed to generate N holograms synthesized with M planar carriers) [see page 16 of the provided translation].
Consider claim 7, Park discloses a method of claim 1, wherein the mesh includes a triangular mesh (the mesh is a triangular mesh) [see page 16 of the provided translation].
Consider claim 8, Park et al. disclose an apparatus for synthesizing ultra-high resolution computer generated holograms based on mesh that synthesizes holograms for a 3D (three-dimensional) model, the apparatus comprising:
a mesh generator that generates a plurality of 3D meshes constituting a 3D mode! and propagates the plurality of 3D meshes to a hologram plane (the processor 130 controls the triangle mesh-based hologram generation process as a kind of central processing unit) [see page 16 of the provided translation];
an angular spectrum divider that divides the entire angular spectrum area set based on a maximum diffraction angle into a plurality of partial angular spectrum areas (the angular interval of the plane carriers in the lateral direction is set to be higher than a predetermined threshold) [see page 16 of the provided translation]:
an angular spectrum calculator that sequentially calculates angular spectrums of the plurality of 3D meshes with respect to the hologram plane for each partial angular spectrum area and accumulates the calculated angular spectrums (via the apparatus for generating a triangular mesh-based computer generated hologram) [see page 16 of the provided translation]; and
a hologram generator that generates holograms from the angular
 spectrums of the plurality of partial angular spectrum areas (hologram generating program is executed to generate N holograms synthesized with M planar carriers) [see page 16 of the provided translation].
Consider claim 9, Park et al. disclose an apparatus of claim 8, wherein the angular spectrum calculator limits angular spectrums of each 3D mesh that deviates from the hologram plane (keeping the angular interval of the plane carrier wave synthesized with each hologram in the lateral direction, it is possible to reduce speckle noise) [see page 16 of the provided translation].
Consider claim 13, Park et al. disclose an apparatus of claim 8, wherein the mesh includes a triangular mesh (the mesh is a triangular mesh) [see page 16 of the provided translation]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20190081113) in view of Oh (US 2016/0231706).
Consider claim 6, Park et al disclose a method of claim 1, wherein the generating includes calculating the holograms by performing a transform on the angular  spectrums accumulated for each of the plurality of partial angular spectrum areas (each hologram is set in an angular spacing wherein each hologram has a linear phase distribution of the triangular mesh surface corresponding to the captured planar carrier, for the generation the hologram) [see page 16 of the provided translation].  However, Park et al. do not explicitly disclose a fast Fourier transform.  Park et al. and Oh are related to hologram calculations utilizing angular spectrums.  Oh discloses a generation method utilizing a fast Fourier transform [0082-0090]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Park to utilize a FFT in order to apply utilizing an angular spectrum to the development of a system enabling an interaction between a hologram image and a user.
Consider claim 11, Park et al. disclose an apparatus claim 8, wherein the angular spectrum calculator maps a 3D mesh to a 2D mesh, calculates angular spectrums of the 2D mesh by performing a 2D transform, and calculates angular spectrums of the 3D mesh using the angular spectrums of the 2D mesh (each hologram is set in an angular spacing wherein each hologram has a linear phase distribution of the triangular mesh surface corresponding to the captured planar carrier, for the generation the hologram) [see page 16 of the provided translation]. However, Park does not explicitly disclose a fast transform.  Park et al. and Oh are related to hologram calculations utilizing angular spectrums.  Oh discloses a generation method utilizing a fast Fourier transform [0082-0090]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Park to utilize a FFT in order to apply utilizing an angular spectrum to the development of a system enabling an interaction between a hologram image and a user.
Consider claim 12, Park et al. discloses an apparatus of claim 8, wherein the hologram generator calculates the holograms by performing a transform on the angular spectrums accumulated for each of the plurality of partial angular spectrum areas (each hologram is set in an angular spacing wherein each hologram has a linear phase distribution of the triangular mesh surface corresponding to the captured planar carrier, for the generation the hologram) [see page 16 of the provided translation].
However, Park et al. do not explicitly disclose a fast Fourier transform.  Park et al. and Oh are related to hologram calculations utilizing angular spectrums.  Oh discloses a generation method utilizing a fast Fourier transform [0082-0090]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Park to utilize a FFT in order to apply utilizing an angular spectrum to the development of a system enabling an interaction between a hologram image and a user.
Allowable Subject Matter
Claims 2-5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872